Citation Nr: 0630570	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from December 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.

The Board notes that the veteran requested a Travel Board 
hearing in December 2004 and April 2005.  However, in a July 
2005 VA Form 9, the veteran indicated he did not want a Board 
hearing.  Thus, the prior requests are considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1. VA properly notified the veteran of a May 1972 rating 
decision of the RO that denied service connection for a back 
disability, as well as his appellate rights; however, the 
veteran did not perfect an appeal of this May 1972 rating 
decision.

2. Evidence associated with the claims file after the RO's 
last final denial in May 1972 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed back claim.

3. A back disability was not manifested during the veteran's 
active military service or for many after service, nor is any 
current back disability related to the veteran's active 
military service.


CONCLUSIONS OF LAW

1. The May 1972 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3. A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for a back disability, the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  However, 
the Board notes that a December 2002 letter to the veteran 
provided notice regarding the previous final denial, what 
constitutes "new and material evidence," and what the 
evidence must show in order to reopen the veteran's claim of 
service connection for a back disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, the December 
2002 letter advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim to 
reopen the previously disallowed claim for service connection 
of a back disability.  Quartuccio, 16 Vet. App. at 187.

It is, however, necessary to determine whether the RO 
provided appropriate VCAA notice and development prior to the 
Board proceeding with a review of the veteran's claim on the 
merits.  Accordingly, with regard to the underlying claim for 
service connection for a back disability, the Board initially 
observes that VA has a duty under the VCAA to notify a 
claimant and any designated representative of VA's obligation 
to assist claimants in obtaining evidence.  The Board notes 
that the December 2002 VCAA notice letter previously 
mentioned informed the veteran about the information and 
evidence VA would seek to provide, as well as the information 
and evidence the veteran was expected to submit.  

The Board also observes that the RO has a duty to notify the 
veteran of the information and evidence needed to 
substantiate a claim.  In this regard, the RO sent the 
veteran a letter in May 2005 which notified him of the basic 
elements of service connection.  Although this letter was 
sent to the veteran after the January 2003 rating decision, 
it was sent prior to a readjudication of the veteran's claim 
and the issuance of the June 2005 Supplemental Statement of 
the Case.  Thus, any error in the timing of such notice is 
nonprejudicial to the veteran.  The Board is satisfied that 
the veteran was provided adequate notice regarding what 
evidence and information is necessary to substantiate his 
claim of entitlement to service connection for a back 
disability, and that any further delay to provide additional 
notices to the veteran on this issue is unnecessary.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The Board acknowledges that the December 2002 VCAA notice did 
not contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  However, this letter 
did ask the veteran for all the information and evidence 
necessary to reopen and substantiate his claim, and a May 
2005 letter sent to the veteran expressly asks him to submit 
any evidence that pertains to the claim.  Thus, the Board 
concludes that the veteran was notified of the need to submit 
any evidence pertaining to his claim, and the fact that the 
December 2002 VCAA notice did not expressly contain such 
language did not harm the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for a back 
disability, the Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

B. Duty to Assist

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available medical 
records identified and/or provided by the veteran.

Although the veteran was provided a VA examination in 
connection with his original March 1972 claim of service 
connection for a back disability, the RO did not provide him 
with another VA examination in connection with the October 
2002 request to reopen the claim of entitlement to service 
connection for a back disability.  As will be discussed in 
greater detail below, the Board concludes that another VA 
examination is not warranted in the present case seeing as 
there is sufficient competent medical evidence to decide the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2006); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.

The evidence available for review for this appeal includes, 
the veteran's service medical records, private and VA 
outpatient treatment and examination records, a March 1972 VA 
examination, and statements and arguments provided by the 
veteran and his representative in support of the claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.

Analysis

A. Whether New and Material Evidence Has Been Received to 
Reopen the Claim

Under the revised 38 C.F.R. § 3.156(a) (2006), "new and 
material evidence" is defined as evidence not previously 
submitted which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  The change in the 
law pertains to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's application to reopen his claim was initiated in 
October 2002.  Thus, the definition of "new and material 
evidence" discussed above is applicable to his claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a May 1972 rating decision, the evidence under 
consideration consisted of the veteran's service medical 
records, a March 1972 VA examination, and statements by the 
veteran.  As the veteran did not timely appeal the RO's 
decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

In October 2002, the veteran requested that the RO reopen his 
claim.  In a January 2003 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the RO's original denial in May 1972, additional 
evidence was associated with the claims file, including more 
statements from the veteran, copies of the veteran's service 
medical records, VA medical records, and private treatment 
and examination reports.

A December 2002 treatment note by Dr. JW indicates that the 
veteran reported a remote back injury and continued back 
pain, which is increased by driving.  The report notes a 
diagnosis of low back pain.

A January 2003 VA outpatient record indicates that the 
veteran reported having back pain for over thirty years with 
intermittent flare ups.  The examiner noted a well defined 
area of tenderness over the left lower scapula, as well as a 
diagnosis of upper back muscle strain.  An April 2003 VA 
treatment note indicates that the veteran reported that he 
injured his back when he fell on a clay basketball court in 
1972.  Additional VA outpatient treatment records indicate 
continued symptomatology for back pain, and notes dated from 
August 2003 to September 2003 demonstrate that the veteran 
underwent physical therapy for back pain.

An August 2003 treatment note by Dr. JW indicates that the 
veteran presented for low back pain, and reported a history 
of chronic back pain since an in-service injury.

More recent treatment notes by Drs. LP and AV (February 2004 
to April 2004) provide a diagnosis of lumbosacral 
radiculopathy, lumbar disc herniation at L4-5, lumbar 
spondylosis, and degenerative disc disease.

A February 2004 private examination report by Dr. NA 
indicates that the veteran reported difficulties with his 
back since falling on it while in the Navy.

Finally, the veteran reported a thirty year history of 
intermittent low back pain in a March 2005 examination report 
by Dr. JS.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
information discussed above documents the presence of a 
current back disability, as well as complaints of back pain 
consistent with the veteran's service-related complaints.  
The Board notes that this type of evidence was not available 
at the time of the prior decision in this matter, and 
therefore considers this record to be new evidence, with the 
exception of duplicates of the veteran's service medical 
records (which were part of the claims file prior to the May 
1972 rating decision).  The Board is also of the opinion that 
this information is material to the case.  At the time of the 
May 1972 rating decision, there was no competent evidence in 
the record of a current back disability.  The newly submitted 
evidence, however, provides such information.  Additionally, 
although there is evidence of record that the veteran 
suffered a low back injury in December 2003, there is no 
evidence of an intercurrent injury between service separation 
and December 2003.  Therefore, presuming the credibility of 
the evidence submitted, see Justus, supra., the evidence of a 
back disability with symptomatology is material evidence.  
The Board therefore holds that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of this claim, and as such, the 
claim for entitlement to service connection for a back 
disability must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

B. Service Connection for a Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic disability during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  However, this presumption is only applicable if the 
veteran served 90 days or more during a war period or after 
December 31, 1946.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(1) (2006).  In this particular case, the veteran 
served less than 90 days; therefore, his claim does not 
qualify for presumptive service connection.  See Grose v. 
Brown, 4 Vet. App. 144, 147 (1993) (noting that, although 
section 1137 was added to the law so that the presumptions 
provided by section 1112 could be applied not only to 
veterans who served "during a period of war" but also to 
veterans who served during peacetime, nothing in the 
legislative history suggests that Congress intended to remove 
the requirement in section 1112 that, in order for the 
presumptions to apply, the veteran must have "served for 
ninety days or more").

The Board notes that while it had a duty to presume the 
credibility of the evidence submitted by the veteran when 
considering whether to reopen his claim of entitlement to 
service connection for a back disability, there is no such 
presumption of credibility when considering the merits of the 
claim.    Rather, in determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

At the time of the veteran's February 1972 separation from 
service, clinical evaluation indicated the veteran had a 
normal back.  See January 17, 1972, service medical record 
and January 31, 1972 separation statement.  The veteran's 
service medical records do indicate that he presented on 
multiple occasions for complaints of back pain; however, no 
pathology was ever found.  Specifically, the veteran first 
presented for complaints of back pain on January 3, 1972, and 
the examiner noted a diagnosis of muscle strain.  The veteran 
again presented for complaints of back pain on January 14 and 
January 15, 1972.  On January 15, 1972, the examiner noted 
that the veteran reported back pain since playing basketball.  
A January 17, 1972, orthopedic examination indicates that the 
veteran reported falling on his back while playing basketball 
on January 1, 1972, and now complained of pain from the neck 
to L-5.  However, the examiner noted that there was no 
organic pathology for the veteran's complaints of pain; the 
veteran's X-rays were normal, there was no muscle spasm 
present, and deep tendon reflexes were within normal limits.  
Finally, the orthopedic examiner noted that the veteran's 
complaints were "very suspicious" for malingering.  The 
veteran was referred to the Recruit Evaluation Unit (REU), 
which ultimately recommended an administrative, and not a 
medical, discharge.

Subsequent to service separation, the veteran filed a claim 
to service connection for his claimed back disability.  A 
March 1972 VA examination report indicates that the veteran 
complained of occasional pain over the dorsal and lumbar 
areas, and reported a falling injury while in service.  
However, objective findings revealed normal contours of the 
spine and no evidence of atrophy, deformity, or paravertebral 
muscle spasm.  The VA examiner did note a light rotatory 
scoliosis of the spine and some flattening of the lumbar 
lordosis. The veteran had normal flexion and lateral bending 
of the lumbar spine; however, a 10 degree loss of extension 
was noted.  The VA examiner provided a diagnosis of history 
of back injury, but did not provide a diagnosis of a current 
back disability.

The Board finds that the absence of a diagnosis of a chronic 
back disability in-service weighs against the veteran's claim 
for service connection.  Furthermore, the fact that two 
medical examiners in service were unable to find any organic 
pathology for the veteran's complained of back pain lends 
further support against service connection.  Finally, 
although the Board acknowledges that the veteran's service 
medical records indicate he experienced some event in 
service, the veteran was discharged without any noted 
disabilities, injuries, or lingering physical conditions.  
Rather, both the REU and the orthopedic examiner suspected 
malingering.  Again, this is supported by the absence of 
objective medical evidence of a chronic back disability.  It 
appears based on these medical records that the veteran's in-
service back event did not result in any chronic residuals.

Although the veteran contends that his back problems have 
persisted since service separation, there is no competent 
medical evidence prior to December 2002 of complaints, 
treatment, or diagnosis for a back disability.  This thirty 
year lapse in time between the veteran's active service and 
the first evidence of a back disability weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Furthermore, the Board notes that the December 2002 private 
treatment note which documents complaints of back pain 
postdates the veteran's request to reopen his claim of 
entitlement to service connection for a back disability.  In 
fact, although the claims folder contains medical records 
that predate October 2002, the date the veteran filed his 
request to reopen, there is no medical evidence of record 
that documents any complaints, treatment, or diagnosis for a 
back disability prior to October 2002.  As will be discussed 
in more detail below, the veteran's medical records between 
October 2002 and December 2003 document only complaints of 
back pain; no back disability is diagnosed, nor is there any 
evidence linking the veteran's claimed back pain to his 
military service.  The Board finds it significant that the 
record is absent any mention of back problems until after the 
veteran has filed his claim, and concludes that this will 
weigh heavily against the veteran's claim generally, as well 
as negatively impact the credibility of the veteran's own 
assertions of a relationship between his current disability 
and service.

The Board also notes that the veteran suffered a work-related 
low back injury in December 2003 when he lifted a Wet Vac 
while working as a custodian.  The Board finds this 
intercurrent injury to be significant to its analysis of the 
veteran's claim because prior to December 2003 the veteran's 
back disability was never diagnosed by any of his physicians 
as anything other than back pain.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  In contrast, the 
veteran's significant current back problems, including lumbar 
disc herniation with mild facet arthrosis and mild spinal 
stenosis, lumbar radiculopathy, lumbar spondylosis, and 
degenerative disc disease, were all diagnosed following the 
December 2003 work injury.  The Board finds that this 
evidence weighs against the veteran's claim for service 
connection because prior to December 2003 there was no 
diagnosis of a definitive back disability; there was only a 
diagnosis of back pain.  

Furthermore, the veteran's medical records prior to the 
December 2003 work injury indicate that, on more than one 
occasion, the veteran indicated that his chronic back pain 
may have been related to his occupation as a custodian, 
rather than his military service.  An August 2003 treatment 
record from Dr. JW notes that although the veteran indicated 
a history of back pain since an in-service injury, he also 
reported that his current complaints of back pain began while 
mopping floors.  The treatment note indicates that a 
diagnosis of muscle strain was provided.  Similarly, a July 
2003 VA outpatient treatment note indicates that the veteran 
reported his back pain was aggravated on the job.

Although the veteran contends, and his representative 
reiterates in the July 2006 informal hearing presentation, 
that his December 2003 work injury only exacerbated a back 
disability that he has had since service, the evidence of 
record does not demonstrate that the veteran has consistently 
presented his back disability in such a manner to his 
treating physicians.  A March 2004 initial consult report by 
Dr. AV notes that the veteran reported involvement in a work-
related injury to his back in December 2003; there is no 
mention of any military injury or event in the reported 
history.  He again reported his December 2003 back injury, 
but not his military event and claimed thirty year history of 
back pain, to Dr. LP during a February 2004 history and 
examination.  A March 2005 examination report by Dr. JS 
indicates that the veteran reported a December 2003 back 
injury and a thirty year history of back pain; however, he 
does not state that the history of back pain was due to an 
in-service injury.  The only treatment note following the 
veteran's December 2003 work injury in which he reports both 
back injuries is a February 2004 examination report by Dr. 
NA.  The report provides a diagnosis of back pain with 
history of two previous injuries.  However, this diagnosis 
does not rise to an etiological opinion regarding the cause 
of the veteran's current back pain.

The Board notes that the only evidence of record of a 
relationship between the veteran's current back disability 
and service is self-reported histories.  However, as was 
previously mentioned, all of these medical histories postdate 
the veteran's request to reopen his claim.  The Board finds 
this evidence insufficient to establish a link.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (only a medical 
professional is competent to provide a diagnosis and a 
medical opinion as to whether a disability is related to 
service).

Furthermore, the Board finds that a lack of any evidence, 
other than the veteran's own assertions, which indicates some 
link between an in-service event and the veteran's current 
disability, is insufficient to trigger VA's duty to provide a 
medical examination and opinion.  Although there is competent 
evidence of a current disability and in-service complaints, 
the Board finds that the veteran's own lay statements are 
insufficient to meet even the low threshold set out in 
38 C.F.R. § 3.159(c)(4)(i)(C) (2006), which requires some 
evidence that the claimed disability may be associated with 
the established event.  First, the veteran's statements 
linking his disability to service postdate his claim to 
reopen.  Second, there is no competent, objective medical 
evidence suggesting such a link.  Third, the significant 
lapse in time between service separation and the medical 
evidence of record of a back disability weighs against a 
link.  And, finally, a diagnosis for a chronic back 
disability, and not just back pain, was not noted until 
decades after the veteran's service, and only after an 
intercurrent work-related injury.  Furthermore, the Board 
finds that there is sufficient competent medical evidence of 
record, including the March 1972 VA examination, to decide 
the veteran's claim; thereby, negating the need for another 
VA examination.  See 38 C.F.R. § 3.159(c)(4).  The veteran 
has submitted, and VA has obtained, all identified treatment 
reports which thoroughly document the veteran's current back 
disability, including symptomatology and history.

Although the Board acknowledges the veteran's own assertions 
that his current back disability is related to service, there 
is no objective medical evidence to support this finding, and 
the veteran himself is not competent to make such an 
assessment regarding diagnosis and etiology.  See Espiritu, 
supra.  

The veteran submitted a March 2005 treatment report by Dr. JS 
in support of his claim.  The report indicates that the 
veteran reported a December 2003 back injury and a thirty 
year history of intermittent back pain.  There is no mention 
of an in-service back injury.  Upon objective examination, 
Dr. JS notes that the veteran's lumbar spine X-rays were 
"unremarkable" and that he was unable to find any objective 
findings to support the veteran's subjective complaints of 
back pain.  Additionally, an April 2005 VA outpatient 
physical therapy note indicates that the veteran suffers from 
symptom magnification, which makes assessment of the 
veteran's disability difficult.  The Board finds both of 
these treatment reports weigh against the veteran's claim.  
Although the veteran is reporting significant back pain and 
problems, two examiners were unable to confirm a diagnosis of 
a back disability (other than back pain), and the April 2005 
VA examiner went so far as to indicate that the veteran was 
exaggerating his symptoms.

Whatever the classification of the veteran's current back 
problems, the Board concludes that the preponderance of the 
evidence is against his claim for service connection.  There 
is no evidence of record that the veteran had a chronic back 
disability in service or upon service separation.  Although 
the veteran's service medical records show he was treated for 
complaints of back pain, there were no lingering effects 
noted, and his continued complaints of back pain with no 
organic pathology led to an administrative discharge with 
suspected malingering.  Following discharge and a March 1972 
VA examination, there is no evidence of record for thirty 
years of complaints, treatment, or diagnosis of a back 
disability, despite the veteran's own assertions of problems 
since service.  When the veteran finally did present for 
complaints of back pain, it was after he had filed his 
request to reopen his claim of service connection for a back 
disability, and the veteran himself inconsistently reported 
that his problems were due to either his in-service event or 
his occupation as a custodian.  While the medical evidence of 
record demonstrates a diagnosis of back pain beginning in 
December 2002, the veteran's significant back problems did 
not begin until after a December 2003 injury at work.  While 
seeking treatment for this injury, the veteran was 
inconsistent in reporting his in-service event, and on 
occasion did not mention a thirty year history of back pain.  
Finally, there is no etiological opinion linking the 
veteran's current back disability to his military service, 
including the 1972 complaints of back problems.  In light of 
the above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for a back disability is 
denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


